Title: 8.
From: Adams, John Quincy
To: 


       Began to pay some attention to my theses. Studied fluxions, a little in the forenoon: and the afternoon, translated a few. Was at Putnam’s chamber before dinner. Leonard White returned from Haverhill, this day, and brought me a letter: at prayers Mr. Ware read a latin theological dissertation. We had a meeting of the ΦBK at Freeman’s chamber. The usual performances were exhibited, and it was voted to admit the juniors Abbot, Bancroft, and Lincoln.
      